DETAILED ACTION
STATUS OF CLAIM SET
This Official Action is reply to the 3/26/20 amendment to the application filed 9/4/2019 
Amended 	1-2, 10, 17
Canceled	none
New		none  
Claims 1-20 are pending, examined, and reviewed below.  

				Claim Rejections - 35 USC § 103
The following quotes 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Claims 1-2, 4-9 rejected under 35 USC 103 over Margalit (US PG PUB 20160098783) in view of Kavanaugh (US PG PUB 20060229907) in view of Janaway (NPL) in view of EditThisCookie (NPL)
CLAIM 1
Margalit shows
1. A system comprising:
[Wingdings font/0x9F]a first computing device comprising: (Margalit [45-46, 110, 114-118, 123-124])
[Wingdings font/0x9F]memory storing one or more instructions and Margalit [45-46, 110, 114-118, 123-124]
[Wingdings font/0x9F]one or more processors, coupled with the memory, operable to execute the one or more instructions, that when executed, cause the one or more processors to: [Margalit [45-46, 110, 114-118, 123-124]
receive a HyperText Transfer Protocol (HTTP) request, wherein the HTTP request includes context information indicating at least a cookie value (Margalit ¶ 36, 115), a webpage uniform resource locator (URL) of a website, and one or more ad dimensions (Margalit ¶ 31 dimensions, ¶ 36/136 geographical location, ¶ 48/110/115 browser extension, URL ¶ 53, ¶ 115 cookie)
[Wingdings font/0x9F]identify a first zip code associated with the first customer when the cookie value is mapped to the first customer ID value, wherein the zip code is linked to the first customer ID value and stored in the customer database 
(Margalit ¶ 36, 136; received data obtained from cookie ¶ 115 and analyzed and ¶ 136 associated with user profile (customer ID) and ‘geographical location of the user’
Examiner is using broadest reasonable interpretation such that e.g. cookie mapped to customer ID is shown by cookie mapped to any data identifying customer (including permission required ID), broadest reasonable interpretation of zip is location (at least Margalit ¶ 36, 88, 106, 115)
[Wingdings font/0x9F]determine whether the cookie value is mappable to a first customer identification (ID) value by determining whether the received cookie value matches a customer cookie value associated with the first customer ID value of a first customer stored in a customer database (Margalit ¶ 36, 136; received data obtained from cookie ¶ 115 and analyzed and ¶ 136 associated with user profile (customer ID) and ‘geographical location of the user’
This determine is more explicit in Kavanaugh ¶ 9, 38, 39, 51, 52, 63, 65
It would have been obvious at the time of filing to combine Margalit, Kavanaugh. Primary reference and secondary reference are analogous prior art, both pairing cookie with customer ID. Kavanaugh uses the mapping of cookie to customer ID to promote products/services to customer. Margalit uses received data including cookie, URL, dimensions to promote products/services to customer ¶ 36. The combination is simply combining prior art elements according to known methods to yield predictable results, namely determining cookie value matches a customer cookie value associated with customer ID value in a customer database. 
[Wingdings font/0x9F]parse out, from the webpage URL, information about the website, the information including one or more of the following: Margalit ¶ 25-26, 85, 88-89, 92, 105-106, 161, 168
(i) a vehicle make Margalit Fig 1, 4H, broadest reasonable interpretation is product/good/service
(ii) a vehicle model 
(iii) a vehicle condition
(Margalit ¶ 53, 85, 93, Fig 1, Fig 4H broadest reasonable interpretation is product/service/good, and it can have an attribute, e.g. vacation ¶ 151, car ¶ 153, physical or digital ¶ 153, physical-based, product type ¶ 157, 218, 221 etc)
[Wingdings font/0x9F]identify a plurality of vehicles from a vehicle database matching the zip code and the parsed-out information, wherein the vehicle database is indexed by 
(i) zip code and (Margalit at least ¶ 36-37, 136, 141, 147)
(ii) the vehicle make, the vehicle model, and/or the vehicle condition (Margalit ¶ 36-37, 53, 85, 93,157)
[Wingdings font/0x9F]determine at least one vehicle from the plurality of identified vehicles (Margalit ¶ 53, 85, 93, 160)
[Wingdings font/0x9F]add an image of the at least one vehicle in a personalized HTML in accordance with the received one or more ad dimensions (Margalit Fig 4H)
[Wingdings font/0x9F]return the personalized HTML (Margalit Fig 4H, ¶ 136-139, 146-148, 154, 160, 162; ¶ 78 customized, ¶ 79, 81 personalized)
Not explicit in Margalit is 
[Wingdings font/0x9F]wherein the cookie value is changeable by a user via a browser extension interface , the changed cookie value being mappable to a second customer ID value of a second customer stored in the customer database, and in response to the changed cookie value, one or more ads   for vehicles located in a second zip code  , is simulated via the browser extension interface, the second zip code being different from the first zip code
The following link indicates that browser extensions like "Edit This Cookie" are used in testing web applications and websites  Janaway already provided to applicant (NPL: Stephen Janaway https://www.ministryoftesting.com/dojo/lessons/top-browser-extensions-for-testing-software ) (2016) showing cookies is changeable by a user via a browser extension interface
It would have been obvious at the time of filing to combine Margalit, Janaway. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, namely cookie value is changeable by a user via a browser extension interface.
The amendment is obvious from the old and well known at least page 8 of EditThisCookie (NPL: https://web.archive.org/web/20180901000000*/http://usingprogramming.com/post/2018/04/18/doing-bad-cookie-authentication-but-for-the-right-reasons) browser extension used for testing and simulation, i.e. substituting a first customer ID for another. It would have been obvious looking at Margalit’s use of cookies and simulation and browser extension ¶ 115 to consult the works of colleagues on the same subject and find EditThisCookie and combine it with Margalit for simulation.
CLAIM 2
Margalit/Kavanaugh/Janaway/EditThisCookie shows the above and Margalit shows
2.    The system of claim 1, wherein the one or more processors are further caused to 
[Wingdings font/0x9F]return one or more default or stock images when the cookie value is unmappable to the customer ID value (Margalit ¶ 147, 153, 160, 226)
Kavanaugh ¶ 63 if no map between cookie and Customer ID, show default page
It would have been obvious at the time of filing to combine Margalit, Kavanaugh. Primary reference and secondary reference are analogous prior art, both pairing cookie with customer ID. Kavanaugh uses the mapping of cookie to customer ID to promote products/services to customer. Margalit uses received data including cookie, URL, dimensions to promote products/services to customer ¶ 36. The combination is simply combining prior art elements according to known methods to yield predictable results, namely determining cookie value matches a customer cookie value associated with customer ID value in a customer database. 
CLAIM 4
Margalit/Kavanaugh/Janaway/EditThisCookie shows the above and Margalit shows
4.    The system of claim 1, wherein the determination of the at least one vehicle from the plurality of identified vehicles further comprises the one or more processors of the first computing device to:
[Wingdings font/0x9F]determine two or more vehicles from the plurality of identified vehicles (Margalit ¶ 33-37, 152, 157-160)
[Wingdings font/0x9F]add two or more images corresponding to the two or more vehicles in the personalized HTML in accordance with the received one or more ad dimensions (Margalit ¶ 33-37, 157-160)
And also Kavanaugh at least ¶ 37, 51, 61, 66 uses cookie map to customer ID as a bases for determining two or more content items to promote to user.
It would have been obvious at the time of filing to combine Margalit, Kavanaugh. Primary reference and secondary reference are analogous prior art, both pairing cookie with customer ID. Kavanaugh uses the mapping of cookie to customer ID to promote products/services to customer. Margalit uses received data including cookie, URL, dimensions to promote products/services to customer ¶ 36. The combination is simply combining prior art elements according to known methods to yield predictable results, namely determining two or more content items to promote to user and add images(Margalit ¶ 33-37, 157-160) in personalized page (Margalit ¶ 79, 80). 
CLAIM 5
Margalit/Kavanaugh/Janaway/EditThisCookie shows the above and Margalit shows
claim 1, wherein the 
[Wingdings font/0x9F]personalized HTML includes one or more embedded links linking one or more webpages associated with the image of the at least one vehicle (Margalit ¶  93, 106, 107, 158-160, Fig 3-4, ¶ 167 link, 175 click)
CLAIM 6
Margalit/Kavanaugh/Janaway/EditThisCookie shows the above and Margalit shows
claim 1, wherein the 
[Wingdings font/0x9F]personalized HTML further includes vehicle financing information or offers associated with the at least one vehicle (Margalit ¶ 224-225, Fig 4F, 4G)
CLAIM 7
Margalit/Kavanaugh/Janaway/EditThisCookie shows the above and Margalit shows
claim 1, wherein the one or more processors of the first computing device is further caused to:
[Wingdings font/0x9F]parse out the information about the website based at least in part on one or more uniform resource locator (URL) schemas (extract Margalit ¶ 53, 85, 93)
[Wingdings font/0x9F]compare or match the information against the vehicle database (Margalit ¶ 53, 85, 93-94, 160)
CLAIM 9
Margalit/Kavanaugh/Janaway/EditThisCookie shows the above and Margalit shows
claim 1, wherein the 
[Wingdings font/0x9F]personalized HTML is returned without using a proxy or a configuration tool (Margalit does not recite a proxy, says browser extension)

Claims 8 is/rejected under 35 USC 103(a) over Margalit/Kavanaugh/Janaway/EditThisCookie in view of Jain (US PG PUB 20100293014)
CLAIM 8
Margalit/Kavanaugh/Janaway shows the above and Margalit shows
8.    The system of claim 1, further comprising a second computing device comprising memory and one or more processors to:  (Margalit ¶ 46, 57, 64, 67, 97-99, 108, 110, 119, 180, 209 Fig 8)
[Wingdings font/0x9F]receive instructions to locate a plurality of ads on a webpage (Margalit ¶ 82, 204)
[Wingdings font/0x9F]receive instructions relating to which of the plurality of ads are to be replaced (Margalit ¶ 35, 82, 146-148, change 159, 173, 179, 205, 222, Fig 4 edit ¶ 220-222)
[Wingdings font/0x9F]send the HTTP request to the first computing device (Margalit ¶ 85, 135, 221-222)
Although Margalit shows ¶ 85, 135 not explicit is
[Wingdings font/0x9F]determine all HTML elements on the webpage that are associated with the plurality of ads (Margalit ¶ 85, e.g. tags ¶ 32, 135, 162)
Margalit shows edit e.g. Fig 4, ¶ 220-222 but note the exact term ‘replace’
Jain (US PG PUB 20100293014) replace ¶ 3, 35, 37, 45 after receive URL, parse URL on the basis of ad-ID, ad tag of URL, and replace (Fig 3-6) using a framework ¶ 3, i.e. ad template, Fig 7-8.
It would have been obvious at the time of filing to combine Margalit, Jain. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, namely parse content, locate ads and their dimensions, and replace them via browser extension interface, replacement using Margalit’s rules based on match of geography, product, etc (Margalit ¶ 36, 136, 146-148) instead of Jain’s rules limited to compliance, security, privacy. In the combination, ad replaced (Jain) based on Margalit’s rules (¶ 36, 136, 146-148). “It is common sense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (KSR) This is simply use of a known technique to improve similar devices in the same way.

Claims 10-17, 20 rejected under 35 USC 103(a) over Margalit (US PG PUB 20160098783) in view of Jain (US PG PUB 20100293014) in view of Janaway (NPL) in view of EditThisCookie
CLAIM 10, 17
Margalit shows
[Wingdings font/0x9F]receiving, via a browser extension interface (Margalit ¶ 48/110/115 browser extension) operated by one or more computing devices [Margalit ¶ 45-46, 110, 114-118, 123-124]
, instructions to locate a plurality of ads on a webpage (Margalit Fig 1)
(Margalit ¶ 85, e.g. tags ¶ 32, 135, 162)
[Wingdings font/0x9F] sending, via the one or more computing devices, a HyperText Transfer Protocol (HTTP) request to an ad template rendering engine (Margalit Fig 1-3, 5-6) , wherein the HTTP request includes context information indicating at least a cookie value (Margalit ¶ 36, 115), a webpage uniform resource locator (URL) of a website, and one or more ad dimensions (Margalit ¶ 31 dimensions, ¶ 36/136 geographical location, ¶ 48/110/115 browser extension, URL ¶ 53, ¶ 115 cookie)
[Wingdings font/0x9F]determining, via the one or more computing devices, all HTML elements on the webpage associated with the plurality of ads based at least on in part on one or more HTML identifiers associated with each of the HTML elements 
(Margalit ¶[ 85, e.g. tags ¶ 32, 135, 162) (Margalit ¶ 82, 204, ¶ 146-147)
Not explicit in Margalit is the word replace
[Wingdings font/0x9F]receiving, via the one or more computing devices, instructions to replace at least an ad of the plurality of ads on the webpage 
Jain (US PG PUB 20100293014) replace ¶ 3, 35, 37, 45 after receive URL, parse URL on the basis of ad-ID, ad tag of URL, and replace (Fig 3-6) using a framework ¶ 3, i.e. ad template, Fig 7-8.
[Wingdings font/0x9F]receiving, via the one or more computing devices, an HTML for a new ad from the ad template rendering engine 
Margalit shows edit e.g. Fig 4, ¶ 220-222 but note the exact term ‘replace’
Jain (US PG PUB 20100293014) replace ¶ 3, 35, 37, 45 after receive URL, parse URL on the basis of ad-ID, ad tag of URL, and replace (Fig 3-6) using a framework ¶ 3, i.e. ad template, Fig 7-8.
It would have been obvious at the time of filing to combine Margalit, Jain. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, namely parse content, locate ads and their dimensions, and replace them via browser extension interface, replacement using Margalit’s rules based on match of geography, product, etc (Margalit ¶ 36, 136, 146-148) instead of Jain’s rules limited to compliance, security, privacy. In the combination, ad replaced (Jain) based on Margalit’s rules (¶ 36, 136, 146-148). “It is common sense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (KSR) This is simply use of a known technique to improve similar devices in the same way.
Not explicit in Margalit is 
[Wingdings font/0x9F]wherein the one or more cookies is changeable by a user via a browser extension interface so as to simulate ads for customers located in different zip codes 
The following link indicates that browser extensions like "Edit This Cookie" are used in testing web applications and websites  Janaway (NPL: Stephen Janaway https://www.ministryoftesting.com/dojo/lessons/top-browser-extensions-for-testing-software ) This reference was already provided to applicant 
It would have been obvious at the time of filing to combine Margalit, Janaway. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, namely cookie value is changeable by a user via a browser extension interface.
The amendment is obvious from the old and well known at least page 8 of EditThisCookie (NPL: https://web.archive.org/web/20180901000000*/http://usingprogramming.com/post/2018/04/18/doing-bad-cookie-authentication-but-for-the-right-reasons) browser extension used for testing and simulation, i.e. substituting a first customer ID for another. It would have been obvious looking at Margalit’s use of cookies and simulation and browser extension ¶ 115 to consult the works of colleagues on the same subject and find EditThisCookie and combine it with Margalit for simulation.
CLAIM 11
Margalit/Jain/Janaway/EditThisCookie shows the above and Margalit shows
11.    The system of claim 10, further comprising: 
[Wingdings font/0x9F]highlighting all of the HTML elements associated with the plurality of ads on the webpage on the basis of the determining Margalit at least Fig 1 step 106, ¶ 146-147
also
Jain (US PG PUB 20100293014) replace ¶ 3, 35, 37, 45 after receive URL, parse URL on the basis of ad-ID, ad tag of URL and identify/indicate/highlight it, and replace (Fig 3-6) using a framework ¶ 3, i.e. ad template, Fig 7-8.
It would have been obvious at the time of filing to combine Margalit, Jain. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, namely parse content, locate ads, highlight or indicate them,  and their dimensions, and replace them via browser extension interface, replacement using Margalit’s rules based on match of geography, product, etc (Margalit ¶ 36, 136, 146-148). “It is common sense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (KSR) This is simply use of a known technique to improve similar devices in the same way.
CLAIM 12
Margalit/Jain/Janaway/EditThisCookie shows the above and Margalit shows
12.    The system of claim 10 wherein the: 
[Wingdings font/0x9F] instructions to locate (Margalit ¶ 88) (Margalit ¶ 85, e.g. tags ¶ 32, 135, 162) (Margalit ¶ 82, 204)  the plurality of ads on the webpage is received via the browser extension interface of an ad simulator browser extension 
(Margalit Fig 1-3, 5-6)
(Margalit ¶ 48, 67, 85, 94, 110, 114-118, 123-124, 67, 85, 110, 197, 212, 185, Fig 1, 2, 6)
also
Jain (US PG PUB 20100293014) replace ¶ 3, 35, 37, 45 after receive URL, parse URL on the basis of ad-ID, ad tag of URL, and replace (Fig 3-6) using a framework ¶ 3, i.e. ad template, Fig 7-8.
It would have been obvious at the time of filing to combine Margalit, Jain. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, namely parse content, locate ads and their dimensions, and replace them via browser extension interface, replacement using Margalit’s rules based on match of geography, product, etc (Margalit ¶ 36, 136, 146-148) instead of Jain’s rules limited to compliance, security, privacy. In the combination, ad replaced (Jain) based on Margalit’s rules (¶ 36, 136, 146-148). “It is common sense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (KSR) This is simply use of a known technique to improve similar devices in the same way.
CLAIM 13
Margalit/Jain/Janaway/EditThisCookie shows the above and Margalit shows
13.    The system of claim 10 wherein the: 
[Wingdings font/0x9F] instructions to replace ((Margalit ¶ 35, 82, 146-148, change 159, 173, 179, 205, 222, Fig 4 edit ¶ 220-222)) the plurality of ads on the webpage is received via the browser extension interface of an ad simulator browser extension (Margalit ¶ 85, 94, 117, 122) ( Margalit ¶ 48, 67, 85, 110, 114-118, 123-124, 67, 85, 110, 197, 212, 185, Fig 1, 2, 6 )
Margalit shows edit e.g. Fig 4, ¶ 220-222 but note the exact term ‘replace’
Jain (US PG PUB 20100293014) replace ¶ 3, 35, 37, 45 after receive URL, parse URL on the basis of ad-ID, ad tag of URL, and replace (Fig 3-6) using a framework ¶ 3, i.e. ad template, Fig 7-8.
It would have been obvious at the time of filing to combine Margalit, Jain. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, namely parse content, locate ads and their dimensions, and replace them via browser extension interface, replacement using Margalit’s rules based on match of geography, product, etc (Margalit ¶ 36, 136, 146-148) instead of Jain’s rules limited to compliance, security, privacy. In the combination, ad replaced (Jain) based on Margalit’s rules (¶ 36, 136, 146-148). “It is common sense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (KSR) This is simply use of a known technique to improve similar devices in the same way.
CLAIM 14
Margalit/Jain/Janaway/EditThisCookie shows the above and Margalit shows
14.    The system of claim 12 wherein the: 
[Wingdings font/0x9F] ad simulator browser extension includes an interface for allowing the user to interact with the ad simulator browser extension (Margalit ¶ 85, 94) and provide the instructions (Margalit ¶ 48, 45-46, 110, 114-118, 123-124, 67, 85, 110, 197, 212, 185, Fig 1, 2, 6)
CLAIM 15
Margalit/Jain/Janaway/EditThisCookie shows the above and Margalit shows
claim 10, wherein the 
[Wingdings font/0x9F]personalized HTML includes one or more embedded links linking one or more webpages associated with the image of the at least one vehicle (Margalit ¶  93, 106, 107, 158-160, Fig 3-4, ¶ 167 link, 175 click)
CLAIM 16
Margalit/Jain/Janaway/EditThisCookie shows the above and Margalit shows
claim 10, wherein the 
[Wingdings font/0x9F]personalized HTML is returned without using a proxy or a configuration tool (Margalit does not recite a proxy, says browser extension)
CLAIM 20
Margalit/Jain/Janaway/EditThisCookie shows the above and Margalit shows
14.    The system of claim 12 wherein the: 
[Wingdings font/0x9F] the instructions to locate (Margalit ¶ 82, 204) the plurality of ads on the webpage and the instructions to replace (Margalit ¶ 35, 159, 173, 179, 222) the ad on the webpage are input (Margalit ¶ 82) by the user via the browser extension interface of an ad simulator browser extension(Margalit ¶ 48, 45-46, 110, 114-118, 123-124, 67, 85, 110, 197, 212, 185, Fig 1, 2, 6) in combination with Jain
Margalit shows edit e.g. Fig 4, ¶ 220-222 but not the exact term ‘replace’
Jain (US PG PUB 20100293014) replace ¶ 3, 35, 37, 45 after receive URL, parse URL on the basis of ad-ID, ad tag of URL, and replace (Fig 3-6) using a framework ¶ 3, i.e. ad template, Fig 7-8.
It would have been obvious at the time of filing to combine Margalit, Jain. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, namely parse content, locate ads and their dimensions, and replace them via browser extension interface, replacement using Margalit’s rules based on match of geography, product, etc (Margalit ¶ 36, 136, 146-148) instead of Jain’s rules limited to compliance, security, privacy. In the combination, ad replaced (Jain) based on Margalit’s rules (¶ 36, 136, 146-148). “It is common sense that familiar items have obvious uses beyond their primary purposes, and a person of ordinary skill often will be able to fit the teachings of multiple patents together like pieces of a puzzle.” (KSR) This is simply use of a known technique to improve similar devices in the same way.

Claims 3 rejected under 35 USC 103(a) over Margalit/Jain/Janaway/EditThisCookie in view of What Does it Take to Get a Web Page? (NPL)
CLAIM 3
Margalit/Kavanaugh/Janaway shows the above and not in Margalit is
claim 1/17/17, wherein the personalized HTML is returned within a predetermined time period, and wherein the predetermined time period is 50 milliseconds
NPL: What Does it Take to Get a Web Page? http://www.cs.bu.edu/~best/courses/cs109/modules/getwebpage/ (Year: 2010)
 already provided to applicant
It would have been obvious at the time of filing to combine Margalit, What Does it Take to Get a Web Page?. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, personalized page (Margalit ¶ 79, 81) returned within a predetermined period, e.g. 50ms.

Claims 18-19 rejected under 35 USC 103(a) over Margalit/Jain/Janaway/EditThisCookie in view of What Does it Take to Get a Web Page? (NPL)
CLAIM 18
Margalit/Jain/Janaway shows the above and not in Margalit is
claim 17, wherein the personalized HTML is returned within a predetermined time period 
NPL: What Does it Take to Get a Web Page? http://www.cs.bu.edu/~best/courses/cs109/modules/getwebpage/ (Year: 2010) 
already provided to applicant
It would have been obvious at the time of filing to combine Margalit, What Does it Take to Get a Web Page?. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, personalized page (Margalit ¶ 79, 81) returned within a predetermined period, e.g. 50ms.
CLAIM 19
Margalit/Jain/Janaway/EditThisCookie shows the above and not in Margalit is
claim 17, wherein the wherein the predetermined time period is 50 milliseconds
NPL: What Does it Take to Get a Web Page? http://www.cs.bu.edu/~best/courses/cs109/modules/getwebpage/ (Year: 2010)
This reference was already provided to applicant 
It would have been obvious at the time of filing to combine Margalit, What Does it Take to Get a Web Page?. Primary reference and secondary reference are analogous prior art. The combination is simply combining prior art elements according to known methods to yield predictable results, personalized page (Margalit ¶ 79, 81) returned within a predetermined period, e.g. 50ms.

RESPONSE TO REMARKS
Applicant remarks are fully considered and not persuasive in light of new art. 
In response to the amendment and remarks, a new 103 is made.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681